—Appeals from judgments of the Court of Claims. Both claims against the State involve the title to land on the north side of the Troy-Sehenectady Road and are based on an appropriation of the land by the State for highway purposes. The question involved is whether the precise land now in dispute had been previously appropriated by public authority in 1907. In Claim No. 30716 the claim was dismissed; in Claim No. 30717 an award was made for a parcel which is not questioned on appeal and the issue presented turns on a parcel for which no allowance was made because of a finding of previous appropriation. The question of urevious *824appropriation of the land considered on these appeals involves a consideration of the width of the original road laid out in the early part of the nineteenth century. On the record before us it could be found that the lines of the actual appropriation made by the County of Schenectady in 1907 for highway purposes were identical with the appropriation map of the State of March 1, 1949. If the land involved had actually been appropriated in 1907 actual use need not then or subsequently have been made of it; and title remained in public authority, until abandoned. Claimants do not contend that the land was abandoned after having been taken; they argue, rather, that from maps, including an official town map to which they attribute conclusive effect, the land in dispute was not taken in 1907. We do not regard the town map as conclusive on the issue of title between State and private ownership. On the physical lines of the 1907 taking, which in turn control the title to the land here involved, we think there was a fair issue presented to the Court of Claims. Claimants do not demonstrate to our satisfaction that the determination in this respect is against the weight of evidence. Judgments in Claim No. 30716 and in Claim No. 30717 affirmed, with costs in each claim against appellants. Foster, P. J., Bergan, Halpem and Imrie, JJ., concur; Coon, J., not voting.